Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed November 13, 2020 has been entered.
The objection to claim 1 is rendered moot by its cancellation.  The objection to claim 22 is withdrawn in response to the amendment.
The rejection under 35 U.S.C. § 112(b) is rendered moot by the cancellation of claims 9, 19 and 21.
The rejections under 35 U.S.C. § 103 are rendered moot by the cancellation of claims 1, 2, 4, 5, 7, 9-12, 14, 15, 17 and 19-21.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Bieneman (Reg. No.51,472) on January 27, 2021.
The application has been amended as follows: 
In the Claims


In claim 33, in line 1, remove, “computer of claim 22, the instructions”, and replace with, “system of claim 28, the first instructions”.
In claim 40, in line 3, remove “received from the first computer and” and “in the first computer”.
Cancel claim 41.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JON CHANG/Primary Examiner, Art Unit 2665